DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

This non-final office action is responsive to Applicants' amendment filed on 02/10/2021.  Claims 1-11 are presented for examination and are pending for the reasons indicated herein below.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (20170033619) in view of Pflueger et al. (20120119605)
Regarding claim 1, Tamura teaches a coiling procedure [coil arrangement 40 in fig 2] of a stator [20] for a multiphase electrical rotating machine [¶42]: 
the stator comprising 
the coil comprising two systems [i.e. U1 and U2] each comprising one group of conductors the coiling procedure comprising: stages [fig 14-15 show a number of stage to complete the turns] of installation of the conductors into the said grooves, repeated so as to form 
a coil [coils U1-U2 are wrapping around axial direction] comprising several turns [turns indicated by A and B on fig 14-15] completed alternately according to a first direction of rotation [fig 15 shows 43U2 starting in a first direction] and according to a second direction [fig 15 shows 43U2 starting in a second direction] of rotation opposite the first direction of rotation, 
wherein at least two changes of direction of rotation from one turn to the other are carried out in different angular zones [implicit from arrows use to indicated direction of U2 and U1 from starting point 42U1/43U1 and 43U2/42U2, note that fig 16-17 further shows coil arrangement analogues to the claimed invention].
While Tamura teaches grooves [grooves for fitting coils 40] each intended a number of conductors of a coil [see fig 9, shows coils fitting in each groove].
Tamura does not explicitly mention the grooves make up an uneven number.  Whereas Pflueger teaches a method that achieves an uneven number of conductors fitted in a slot [¶78].   Thus, it would have been obvious to a person of ordinary skill in [¶3].

Regarding claim 2. Tamura as modified teaches the procedure according to claim 1, wherein uneven turns situated between a first turn and a last turn are spread over less than 360 degrees [coils in fig 14-15 are spread out less than 360 deg].  

Regarding claim 3. Tamura as modified teaches the procedure according to claim 1, wherein even turns situated between a first turn and a last turn are spread over 360 degrees [fig 14 shows 24 turns].  

Regarding claim 4. Tamura as modified teaches the procedure according to claim 1 further comprising a completion stage of a first turn in which the start of installation of the conductors of the second system is staggered in relation to the start of installation of the conductors of the first system [¶63, ¶68-¶69].  

Regarding claim 5. Tamura as modified teaches the procedure according to claim 4, wherein the angular displacement between the start of installation of the conductors of the second system and the start of installation of the conductors of the first system depends on a positioning of electronic controls [it is understood that it is inherent to positioning of electronic controls would depend on the best placement of stator for optimal design].  

Regarding claim 6. Tamura as modified teaches the procedure according to claim 1, further comprising: a completion stage [end before turn] of a last turn in which the stoppage of installation of the conductors [fig 14, turns B to A] of the second system is staggered in relation to the stoppage of installation of the conductors of the first system.  

Regarding claim 7. Tamura as modified teaches the procedure according to claim 6, wherein the angular displacement between the stoppage of installation of the conductors of the second system and the stoppage of installation of the conductors of the first three-phase system depends on a positioning of electronic controls [it is understood that it is inherent to positioning of electronic controls would depend on the best placement of stator for optimal design for the 3 phase system].
  
Regarding claim 8. Tamura as modified teaches the procedure according to claim 1 wherein the conductors of the first system and the conductors of the second system are first of all coiled onto a pin [analogues to applicant’s drawings], and then transferred to a stator body [stator body of fig 2].  

[abstract disclose system is for a multi-phase motor].  

Regarding claim 10. Tamura as modified teaches the procedure according to claim 1, wherein each conductor consists of one or more electricity conductive wires [i.e. wires shown in fig 4-5].  

Regarding claim 11. Tamura teaches a stator [20] for a multiphase electrical rotating machine comprising the coil further comprising:
3Application No.: Not Yet AssignedDocket No.: 17170/041001 two systems [i.e. U1 and U2] each comprising one group of conductors several turns completed alternately according to a first direction of rotation [fig 15 shows 43U2 starting in a first direction], then according to a second direction of rotation [fig 15 shows 43U2 starting in a second direction] opposite the first direction of rotation, wherein at least two changes of direction of rotation from one turn to the other are situated in different angular zones [implicit from arrows use to indicated direction of U2 and U1 from starting point 42U1/43U1 and 43U2/42U2, note that fig 16-17 further shows coil arrangement analogues to the claimed invention].
While Tamura teaches grooves [grooves for fitting coils 40, ¶42] each intended a number of conductors of a coil [see fig 9, shows coils fitting in each groove, coils U1-U2 are wrapping around axial direction].
Tamura does not explicitly mention the grooves make up an uneven number.  Whereas Pflueger teaches a method that achieves an uneven number of conductors [¶78].   Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamura’s power machine to a similar configuration as Pflueger’s power machine and include the teachings of Pflueger into Tamura in order make it possible to achieve a situation in which the outermost coil sides are those coil sides which enable connections to directly adjacent coils of this wire piece [¶3].


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839